Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about May 17, 1993, which denied defendants-appellants’ motion for a change of venue from Bronx County to Nassau County, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in denying appellants’ motion to change venue in light of the showing that the alleged non-party witnesses will willingly testify in Bronx County, if so requested. Concur—Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.